                      UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF IDAHO


 STATE FARM FIRE AND
 CASUALTY COMPANY, an Illinois              Case No. 1:20-cv-00392-BLW
 company,
                                            MEMORANDUM DECISION
                                            AND ORDER
        Plaintiff,

         v.

 ERIKA C. PALOMARES f/k/a
 ERIKA C. PEDROZA, an individual;
 MARIO PEDROZA, JR., an
 individual; RAUL PEDROZA, an
 individual; KAREN BARTEE, an
 individual, as wife and heir of Robert
 Burl Bartee and as Personal
 Representative of the Estate of Robert
 Bartee; and HELEN QUINTANA,
 CINDY STRICKLAND, CHARLES
 RAY BARTEE and BARBARA
 BARTEE, all individuals and natural
 children and heirs of Robert Burl
 Bartee,

        Defendants.



                              INTRODUCTION

      Before the Court is Plaintiff State Farm Fire and Casualty Company’s (State

Farm) Motion to Dismiss Without Prejudice Pursuant to Federal Rule of Civil




MEMORANDUM DECISION AND ORDER - 1
Procedure 41(a)(2). (Dkt. 28). State Farm also requests attorney fees and costs

incurred in filing the Motion. Defendants do not dispute the Motion to Dismiss,

and the Court will grant the Motion. To that end, the remaining issue before the

Court is State Farm’s request for attorney fees and costs. For the reasons explain

below, the Court will deny the request.

                                 BACKGROUND

      1. State Farm’s Motion for Declaratory Judgment

      In the Underlying Lawsuit, Defendants filed a Complaint, case number

CV20-20-00463, in the 4th District Idaho-Elmore County, State of Idaho for

damages caused by an escaped bull that killed Robert Burl Bartee in March 2020.

In that suit, Erika Palomares, Mario Pedroza, Jr. and Raul Pedroza requested

indemnity from State Farm. State Farm provided a defense to Ms. Palomares under

a full reservation of rights but denied the duty to defend Mario Pedroza, Jr. or Raul

Pedroza. See Dkt. 29 at 2.

      To determine State Farm’s coverage obligations, State Farm filed a

declaratory judgment action in this Court on August 11, 2020. See Dkt. 1.

Defendants maintained that State Farm had a duty to defend them in the

Underlying Lawsuit. Dkt. 6 at 3. When Ms. Palomares was dismissed with

prejudice from the Underlying Lawsuit, State Farm’s duty as to her became moot.




MEMORANDUM DECISION AND ORDER - 2
See Dkt. 30 at 2. This Court then rendered default judgment in favor of State Farm,

finding that State Farm set forth a viable claim as to its duty obligations in the

Complaint, and that such obligations were deemed admitted by default, disposing

of any duty to defend Mario Pedroza, Jr. and Raul Pedroza. See Dkt. 27 at 7-8.

      2. Motion to Dismiss Pursuant to Federal Rule of Civil Procedure
         41(a)(2)

      Based on Ms. Palomares’ dismissal with prejudice and this Court’s default

judgment disposition, State Farm determined that no litigation remained and

emailed defense counsel for the remaining Defendants (Barbara Bartee, Charles

Ray Bartee, Karen Bartee, Helen Quintana, and Cindy Strickland) requesting

permission to affix defense counsel’s signature to a letter stipulating to the case’s

dismissal. See Dkt. 30-8 at 1. When defense counsel did not respond, State Farm’s

counsel followed up. Id. This time, defense counsel responded with the following:

             I’ve asked my associate to look into a filing seeking fees for what
      strikes me as a frivolous wasteful filing by State Farm. We have to do some
      research.

Dkt. 30-8 at 2. State Farm’s counsel replied, explaining his understanding of

events:

             Mr. Holzer, I want to make sure I am understanding you correctly.
      Are you saying the declaratory judgment action was frivolous? That
      argument does not hold water. Your clients brought a lawsuit against Ms.
      Pedroza and her brothers. Each of them tendered that lawsuit to State Farm.
      State Farm did not believe a defense or indemnity was owed by the policy.


MEMORANDUM DECISION AND ORDER - 3
      Therefore, there was a disagreement ripe for declaratory judgment between
      State Farm and Ms. Pedroza, Raul and Mario. If your clients obtain a
      judgment against an insured of State Farm, and no judgment barred them
      from doing so, then your clients would have been able to seek that judgment
      directly from State Farm. Therefore, because State Farm contested Raul’s
      and Mario’s insured status and thus contested any obligation to indemnify
      them, and because State Farm contested whether there could be indemnity
      coverage for Ms. Pedroza regarding a potential judgment against her in the
      underlying case, there was a disagreement with your clients regarding
      coverage, and this disagreement was ripe for decision in a declaratory
      judgment action. See 22 U.S. Code § 2201(a) “In a case of actual
      controversy within its jurisdiction ... any court of the United States ... may
      declare the rights and other legal relations of any interested party seeking
      such declaration”. If your clients did not disagree with State Farm regarding
      possible indemnity coverage, then that would have been reflected in the
      Answer you filed on their behalf. Instead, in their Answer, the Bartees
      requested that the Court “declare, under the terms of the policy of insurance
      at issue herein, Plaintiff [State Farm] has a duty to indemnify the Defendants
      in the Underlying Lawsuit for any damages said Defendants are legally
      obligated to pay.” The disagreements referenced were the basis of the
      declaratory judgment action. Those disagreements are no longer ripe
      because (1) your clients dismissed Ms. Pedroza from the underlying lawsuit
      with prejudice, meaning there can be no further request by Ms. Pedroza for
      defense or indemnity from State Farm; (2) the Court ruled that Mario and
      Raul are not insureds on the State Farm policy meaning there can be no
      further request by Mario or Raul for defense or indemnity from State Farm;
      and (3) because your clients can no longer seek to collect on any potential
      judgment from State Farm due to reasons (1) and (2), there is no longer any
      dispute with your clients. State Farm is attempting to cut off any fees that
      your clients could have to expend in this action at the earliest possible
      moment, it is you who are keeping this action alive after all questions are
      resolved. Therefore, if you are not willing to stipulate to the dismissal, State
      Farm will move ahead with a motion to dismiss and we may seek from your
      clients the fees and costs that will be incurred due to your frivolous
      obstruction. Please let me know how you plan to proceed.

Id. at 2-3. Defense counsel replied:




MEMORANDUM DECISION AND ORDER - 4
       Thank you so much the lecture is wonderfully helpful. Is there CLE credit
       available?

Id. at 3. State Farm again followed up, this time indicating that if defense counsel

did not stipulate to the dismissal by “5p.m. Pacific Time on Friday, March 5,”

State Farm would file a Motion to Dismiss and would seek sanctions, including

attorney fees and costs for filing the Motion. Id. at 4. On April 1, 2021, State Farm

filed the Motion to Dismiss before the Court. Dkt. 28.1

                                    LEGAL STANDARD
       28 U.S.C. § 1927 permits a district court to impose costs, expenses, and

attorneys’ fees reasonably incurred as a result of an attorney’s conduct that

“multiplies the proceedings in any case unreasonably and vexatiously.” To impose

sanctions under § 1927, the court must find that counsel acted recklessly or in bad

faith. See United States v. Blodgett, 709 F.2d 608, 610 (9th Cir. 1983). Imposing

sanctions, whether under § 1927 or the court’s inherent powers, is an

“extraordinary remedy” that must be exercised with extreme caution. See In re

Keegan Mgmt. Co., Securities Litigation, 78 F.3d 431, 437 (9th Cir. 1996).




       1
         Defense counsel represents that they indicated their stipulation to the dismissal of this
case to State Farm during the April 5, 2021 telephonic status conference. Dkt. 32-2.



MEMORANDUM DECISION AND ORDER - 5
                                    ANALYSIS

      State Farm requests that the Court impose attorney fees and costs pursuant to

§ 1927 and its inherent powers because Defendants purportedly acted recklessly

and in bad faith in 1) failing to respond to emails and 2) indicating they need time

for legal research. From State Farm’s standpoint, no outstanding legal issues

remained after this Court’s default judgment and no nonfrivolous avenues existed

other than agreeing to the stipulated dismissal.

      As a preliminary matter, Defendants did not “multiply” the proceedings

under § 1927. When defense counsel failed to respond to State Farm’s emails,

State farm filed a single, dispositive Motion to Dismiss, which Defendants do not

here oppose. By its very dispositive nature, the Motion to Dismiss did not multiply

the proceedings. See, eg., Schmitzer v. County of Riverside, 26 Fed. Appx. 701,

703 (9th Cir. 2002) (no multiplication of proceedings occurred where summary

judgment, a common means of disposing non-meritorious cases, “brought the case

to a conclusion.”).

      Furthermore, the Court does not find that defense counsel acted recklessly or

in bad faith, let alone vexatiously. Defense counsel indicated that they were

looking into legal research and therefore did not comply with State Farm’s self-

imposed response timeline. Importantly, there existed no Court order or affirmative




MEMORANDUM DECISION AND ORDER - 6
duty to respond or act quicker. See Mendez v. County of San Bernardino, 540 F.3d

1109 (9th Cir. 2008) (sanctions are inappropriate when an attorney does not have

notice that his conduct “was not in conformance with the court’s requirements.”).

While State Farm claims more time for research was frivolous because the parties

had been corresponding about the dismissal of this case since January 2021, see

Dkt. 34-1, the Court is not required to accept State Farm’s portrayal of defense

counsel’s intent, especially in the absence of an affirmative duty to respond

quickly. Perhaps defense counsel could have been more communicative, and while

the Court is certainly not impressed with how either counsel has conducted

themselves, no conduct here supports the extraordinary remedy of sanctions.

      Nor will the Court impose fees pursuant to its inherent powers. A district

court may impose sanctions under the court’s inherent power upon finding that

counsel’s conduct “constituted or was tantamount to bad faith.” See Blodgett, 709

F.2d at 610 (citations omitted). Defendants did not submit or raise a frivolous

argument before the Court; rather, they requested more time for research in an

email correspondence. Cf. Lone Ranger Television, Inc. v. Program Radio Corp.,

740 F.2d 718, 726-27 (9th Cir. 1984) (no abuse of discretion in imposing sanctions

upon bad faith with respect to filings and tactics before the court). Without more,

the Court will not speculate about the strategy or timing behind defense counsel’s




MEMORANDUM DECISION AND ORDER - 7
research into filing fees. The Court is certainly hesitant to impose sanctions upon

the expressed need to perform more research, which is typically more consistent

with notions of good faith than the submission of a hastily made, reckless

argument. Accordingly, the Court will not impose attorney fees or costs.

                                      ORDER

      IT IS ORDERED that:

      1.     State Farm’s Motion to Dismiss pursuant to Federal Rule of Civil

Procedure 41(a)(2) (Dkt. 28) is GRANTED and this case is DISMISSED without

prejudice.

      2.     State Farm’s request for attorney fees and costs incurred in filing the

Motion is DENIED.



                                              DATED: May 21, 2021


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 8
